                       Case 19-24551   Doc 58   Filed 10/29/20     Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF MARYLAND
                                       (Baltimore Division)

                                                   )
                                                   )
In re:                                             )
                                                                 Case No. 19-24551-MMH
KIMYA D. CRAWFORD,                                 )
                                                                       (Chapter 7)
                                Debtor.            )
                                                   )
                                                   )
                                                   )
                                                   )
In re:                                             )
                                                                 Case No. 19-24045-DER
RENEE PETERSON,                                    )
                                                                       (Chapter 7)
                                Debtor.            )
                                                   )
                                                   )


        STATUS REPORT IN RESPONSE TO COURT’S AUGUST 12, 2020 ORDER

          On January 17, 2020, this Court issued an Order Directing Upsolve to Show Cause and

Verify that the Assistance it Provides to Debtors in this District Complies with Applicable Law

and scheduled a Show Cause hearing for March 30, 2020, at 10:00 AM. On February 28, 2020,

Upsolve filed a response and affidavits in connection with the Court’s order. On March 13, 2020,

this Court issued an Order Directing Parties to the Hearing Set for March 30, 2020 to File a Line

Addressing Timing of Hearing and Capability For Videoconferencing, to which Upsolve

responded on March 17, 2020. On March 19, 2020, the Court issued an Order Granting Motion to

Continue and Directing Filing of a Status Report on or Before May 18, 2020, to which Upsolve

responded on May 18, 2020. On June 10, 2020, the Court issued an Order Further Continuing

Hearing, directing Upsolve to file a status report on or before Friday, August 7, 2020, to which

Upsolve responded on August 7, 2020. On August 12, 2020, the Court issued an Order Further

Continuing Hearing, directing Upsolve to file a status report on or before October 30, 2020. In

response to the Court’s August 12, 2020 Order, Upsolve hereby submits:


WEIL:\97669329\2\99995.7141
                       Case 19-24551    Doc 58     Filed 10/29/20     Page 2 of 4




          In light of the U.S. District Court for the District of Maryland’s September 23, 2020 Order

regarding COVID-19 Pandemic Procedures and this Court’s October 1, 2020 Current Operational

Status of the United States Bankruptcy Court for the District of Maryland During the COVID-19

Pandemic, the Court appears likely to rely on proceedings conducted virtually for the foreseeable

future and it is unlikely that Upsolve will be able to safely and responsibly offer in-person

presentation by counsel and in-person testimony by the affiants. In the interest of timely resolution

of this matter, Upsolve and counsel are willing to proceed with the hearing virtually and to present

the testimony of the affiants by videoconference. This is especially the case given the continued

financial strain that the COVID-19 pandemic has placed on individuals and families who cannot

afford lawyers and lack access to pro bono legal assistance, particularly in communities of color,

demonstrating the need for services like Upsolve’s, which has suspended use of its software

product by self-represented debtors in Maryland pending resolution of this proceeding.

          Accordingly, in response to the Court’s August 12, 2020 Order, Upsolve respectfully

requests that the Court schedule the Show Cause hearing during either the month of December

2020 or January 2021—preferably in the weeks beginning December 14, or January 11, 18, or

25—to proceed by videoconference. Upsolve intends to offer testimony of the two witnesses who

submitted affidavits, along with legal argument, and anticipates that its presentation at the Show

Cause hearing will take approximately one hour. Upsolve also respectfully requests that the Court

excuse it from the requirement of attendance of a member of the Maryland Bar at the hearing.

          As a final matter and out of an abundance of caution, if the Court does conclude that

Upsolve’s actions are in violation of applicable law, Upsolve hereby preserves the right to

challenge the validity of such laws on constitutional grounds. Specifically, Upsolve hereby

preserves the arguments that enforcing any such restrictions against Upsolve violates Upsolve’s



                                                   2
WEIL:\97669329\2\99995.7141
                       Case 19-24551   Doc 58   Filed 10/29/20    Page 3 of 4




associational rights under the First Amendment of the U.S. Constitution, see In re Primus, 436

U.S. 412 (1978); NAACP v. Button, 371 U.S. 415 (1963); that such restrictions unlawfully burden

Upsolve’s freedom of speech under the First Amendment of the U.S. Constitution and Article 40

of the Maryland Declaration of Rights, see Nat’l Inst. of Family & Life Advocates v. Becerra, 138

S. Ct. 2361 (2018); Reed v. Town of Gilbert, 576 U.S. 155 (2015); and that such restrictions lack

a rational basis and are impermissibly vague, violating Upsolve’s due process rights under the

Fifth and Fourteenth Amendments of the U.S. Constitution, see United States v. Williams, 553

U.S. 285 (2008); N. Dakota State Bd. of Pharmacy v. Snyder’s Drug Stores, Inc., 414 U.S. 156,

166 (1973).



          October 29, 2020

                                            /s/ Holly E. Loiseau
                                            Holly E. Loiseau (12541)
                                            Brian E. Ferguson (10326)
                                            WEIL, GOTSHAL & MANGES LLP
                                            2001 M Street NW #600
                                            Washington, DC 20036
                                            (2020682-7000
                                            (212) 310-8007 (fax)
                                            holly.loiseau@weil.com
                                            brian.ferguson@weil.com

                                            Theodore E. Tsekerides (Admitted Pro Hac Vice)
                                            David N. Griffiths (Admitted Pro Hac Vice)
                                            Robert Niles-Weed (Admitted Pro Hac Vice)
                                            Victor S. Leung (Admitted Pro Hac Vice)
                                            WEIL, GOTSHAL & MANGES LLP
                                            767 Fifth Avenue
                                            New York, NY 10153
                                            (212) 310-8000
                                            (212) 310-8007 (fax)
                                            theordore.tsekerides@weil.com
                                            david.griffiths@weil.com
                                            robert.niles-weed@weil.com
                                            victor.leung@weil.com


                                                3
WEIL:\97669329\2\99995.7141
                       Case 19-24551    Doc 58     Filed 10/29/20     Page 4 of 4




                                   CERTIFICATE OF SERVICE


          I hereby certify that on the 29th day of October, 2020, a copy of the Status Report in

Response to Court’s August 12, 2020 Order was mailed via certified mail, postage prepaid to:

Kimya D. Crawford
21 Windy Meadow Court
Randallstown, MD 21133

Renee Peterson
2117 Firethorn Road
Middle River, MD 21220


                                                       /s/ Holly E. Loiseau
                                                       WEIL, GOTSHAL & MANGES LLP
                                                       2001 M Street NW #600
                                                       Washington, DC 20036
                                                       (2020682-7000
                                                       (212) 310-8007 (fax)
                                                       holly.loiseau@weil.com




                                                   4
WEIL:\97669329\2\99995.7141
